Additional Examiner’s Amendment and Reasons for Allowance

The present application is being examined under the pre-AIA  first to invent provisions. 

Necessary Correction
In the examiner’s Notice of Allowance dated 6/10/2021, the examiner presented an Examiner’s Amendment, and the amendments in that Examiner’s Amendment are still in effect.  The purpose of this additional Examiner’s Amendment is to add a further amendment to claim 15 – namely, by changing the dependency of claim 15.  In the Examiner’s Amendment dated 6/10/2021, the examiner canceled claim 14, but claim 15 was incorrectly written as depending from cancelled claim 14.  The additional Examiner’s Amendment presented below corrects that oversight.  

Additional Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hyta on June 16, 2021
The application has been amended as follows: 
Amend claim 15 as follows: The method of claim [[14]] 7 wherein at least one of the cycles lasts at least three seconds.  

Reasons for Allowance
The application is still in condition for allowance for the reasons discussed in the “Reasons for Allowance” written in the Notice of Allowance dated 6/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 17, 2021

/DOUGLAS LEE/Primary Examiner, Art Unit 1714